Matter of Shoppingtown Mall, LLC v Assessor (2017 NY Slip Op 04672)





Matter of Shoppingtown Mall, LLC v Assessor


2017 NY Slip Op 04672


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


718 CA 16-00504

[*1]IN THE MATTER OF SHOPPINGTOWN MALL, LLC, PETITIONER-APPELLANT,
vASSESSOR, BOARD OF ASSESSORS AND BOARD OF ASSESSMENT REVIEW OF TOWN OF DEWITT, AND TOWN OF DEWITT, RESPONDENTS-RESPONDENTS.  JAMESVILLE DEWITT CENTRAL SCHOOL DISTRICT, INTERVENOR-RESPONDENT. 


CRONIN, CRONIN, HARRIS & O'BRIEN, P.C., UNIONDALE (RICHARD P. CRONIN OF COUNSEL), FOR PETITIONER-APPELLANT. 
CERIO LAW OFFICES, SYRACUSE (DAVID W. HERKALA OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 
BOND SCHOENECK & KING, PLLC, SYRACUSE (KATHLEEN M. BENNETT OF COUNSEL), FOR INTERVENOR-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered December 4, 2015 in a proceeding pursuant to RPTL article 7. The order granted the motion of intervenor and the cross motion of respondents for summary judgment dismissing the petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court (see generally Matter of ELT Harriman, LLC v Assessor of Town of Woodbury, 128 AD3d 201, 207-211, lv denied 26 NY3d 918).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court